United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2293
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Casey James Godfrey

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                              Submitted: May 16, 2016
                               Filed: August 23, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      After Casey James Godfrey pleaded guilty to one count of enticement of a
minor by use of the Internet, in violation of 18 U.S.C. § 2422(b), the district court1

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
sentenced him to 240 months’ imprisonment. Godfrey appeals, arguing that his
sentence is substantively unreasonable. We affirm.

       Godfrey worked as a custodian at an elementary school in Rapid City, South
Dakota, from July 2013 until January 2014. On December 17, 2013, Godfrey emailed
a Nebraska law enforcement officer, who—unbeknownst to Godfrey—was
conducting an online investigation by posing as a fourteen-year-old girl on the
website motherless.com. Godfrey communicated with the officer via emails and text
messages for approximately one month. During that time, Godfrey asked for nude
photographs, writing, “You show me yours, I’ll show you mine when you get out of
school.” After the officer sent an image that appeared to be a vagina (it was not),
Godfrey sent the officer an image of his penis, which he took in the bathroom of the
elementary school where he was employed. Godfrey also expressed sexual interest
in an eleven-year-old female student who attended the school. He was arrested on
January 23, 2014.

       Search warrants served on various Internet and email providers revealed that
Godfrey had exchanged images of child pornography with other individuals and had
communicated with minors, trying to entice them to send him illicit photographs of
themselves. Investigators were able to identify two female victims, one of whom was
located in Texas and was thirteen years old when Godfrey enticed her to send him
nude images. Investigators discovered twenty-nine images of that victim in various
stages of undress, including eleven images of her breasts and vagina. The other
victim was located in Illinois and was fifteen years old when Godfrey enticed her to
send him eight images of herself in various stages of undress, including four images
of her breasts and vagina. Based on Godfrey’s conduct with these two minor victims,
the government charged Godfrey in a superseding information with one count of
enticement of a minor using the Internet.




                                        -2-
       The factual basis statement for Godfrey’s guilty plea set forth Godfrey’s
enticement of the two minor victims and his communication with the undercover
officer. The presentence investigation report (PSR) included information about
Godfrey’s communication with his wife’s niece (M.R.), who was twelve years old and
living in South Dakota during the relevant time period and whom Godfrey had
unsuccessfully attempted to entice to send him illicit photos. The PSR further
reported that investigators found images of Godfrey wearing only his underwear and
standing in front of a bathroom mirror in the elementary school where he was
employed.

       The PSR determined that Godfrey’s total offense level was 38, that his criminal
history category was I, and that his advisory sentencing range under the U.S.
Sentencing Guidelines Manual (Guidelines) was 235 to 293 months’ imprisonment.
Over Godfrey’s objection, the PSR included Godfrey’s conduct with respect to the
officer and M.R. in determining the total offense level. During the sentencing
hearing, however, the government explained that the parties had not anticipated the
additional offense levels related to that conduct. Although the district court
determined that the PSR was “exactly right in every enhancement position [it had]
taken,” the court decided to set aside those additional offense levels, thereby giving
Godfrey the benefit of the plea negotiations. Accordingly, the district court
determined that Godfrey’s total offense level was 36, that his criminal history
category was I, and that his advisory sentencing range was 188 to 235 months’
imprisonment. The district court rejected Godfrey’s request for a ten-year sentence
and varied upward to a 240-month sentence.

       In imposing what it called a “minor variance,” the district court determined
that, while the Guidelines were “almost adequate,” an “even number” was necessary
to send “a clear message to the public.” The district court expressed its concern over
the fact that Godfrey had used his position at the school as the site from which to
create and later transmit photos of his genitals during his attempt to induce a minor

                                         -3-
victim to respond in kind. It observed that Godfrey’s conduct marked him as one on
the path to almost certain future sexual contact with a child. It then discussed the
protection from future predatory conduct on Godfrey’s part that a lengthy sentence
would serve, as well as pointing to the ever-increasing number of like crimes that the
area had been experiencing and the deterrent effect that Godfrey’s lengthy sentence
might have on those similarly inclined.

       Reflecting its concern about the danger that Godfrey’s potential sexual contact
offenses might pose, the district court imposed a twenty-year period of supervised
release.

        We review the substantive reasonableness of a sentence “under a deferential
abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). “A
district court abuses its discretion when it fails to consider a relevant factor, gives
significant weight to an irrelevant or improper factor, or considers only appropriate
factors but nevertheless commits a clear error of judgment by arriving at a sentence
that lies outside the limited range of choice dictated by the facts of the case.” United
States v. San-Miguel, 634 F.3d 471, 475 (8th Cir. 2011) (quoting United States v.
Jones, 509 F.3d 911, 913 (8th Cir. 2007)); see also Gall, 552 U.S. at 59 (noting that
the range of choice dictated by the facts of a case was significantly broadened after
the Guidelines became advisory). When reviewing an above-Guidelines sentence, we
“may consider the extent of the deviation, but must give due deference to the district
court’s decision that the [sentencing factors set forth in 18 U.S.C. § 3553(a)], on a
whole, justify the extent of the variance.” Gall 552 U.S. at 51.

     Godfrey argues that the district court abused its discretion when it varied
upward to an even-numbered, twenty-year sentence merely to ensure that the public
would understand the seriousness of his offense. He further contends that the
Guidelines sentencing range fully accounted for his offense conduct and that the



                                          -4-
sentence he received treats him as if he had committed a more serious offense, such
as one involving physical contact with a minor.

       We conclude that the district court did not abuse its discretion in sentencing
Godfrey as it did. “Congress specifically made general deterrence an appropriate
consideration under section 3553(a)(2)(B), and we have described it as ‘one of the
key purposes of sentencing.’” Ferguson v. United States, 623 F.3d 627, 632 (8th Cir.
2010) (quoting United States v. Medearis, 451 F.3d 918, 920 (8th Cir. 2006)). In
light of the circumstances of this case, which included the use of a public facility, the
need for deterrence was an especially salient sentencing consideration. The district
court considered only appropriate sentencing factors and imposed a sentence that falls
well within the range of choice dictated by the facts of this case.

      The sentence is affirmed.
                      ______________________________




                                          -5-